Title: To Alexander Hamilton from James Monroe, 17 July 1797
From: Monroe, James
To: Hamilton, Alexander


Phila. July 17. 1797.
Sir
It is impossible for me to trace back at this moment, occupied as I am with other concerns, all the impressions of my mind at the different periods at which the memoranda were made in the publication to which you refer in your favor of today, but I well remember that in entering the one which bears my single signature, altho’ I was surprised at the communication given, yet I neither meant to give or imply any opinion of my own as to its contents. I simply entered the communication as I recd it, reserving to myself the liberty to form an opinion upon it at such future time as I found convenient, paying due regard to all the circumstances connected with it. I am Sir with consideratn. yr. very humble servant
Jas. Monroe
